UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) December 13, 2007 MDU Resources Group, Inc. (Exact name of registrant as specified in its charter) Delaware 1-3480 41-0423660 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer IdentificationNo.) incorporation) 1200 West Century Avenue P.O. Box 5650 Bismarck, North Dakota 58506-5650 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (701) 530-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03.Creation of a Direct Financial Obligation or an Obligation Under an Off-Balance Sheet Arrangement of a Registrant. On December 13, 2007, Centennial Energy Holdings, Inc. (Centennial), a wholly-owned subsidiary of MDU Resources Group, Inc., entered into an amended and restated five-year revolving credit agreement with various banks (Credit Agreement) providing for a committed line of credit of $400 million (with provision for an increase, at the option of Centennial on stated conditions, up to a maximum of $450 million).The Credit Agreement amended and restated Centennial’s existing $400 million revolving credit agreement that had an expiration date of August 26, 2010.Centennial plans to use the Credit Agreement to provide liquidity back-up for its ongoing commercial paper program (there were no outstanding borrowings as of December 13, 2007), for payment of other indebtedness outstanding from time to time and for working capital and other general corporate purposes (including funding negotiated acquisitions and other investments permitted under the Credit Agreement).As of December 13, 2007, there were no outstanding borrowings under the Credit Agreement. The Credit Agreement contains customary covenants and default provisions, including a covenant by Centennial not to permit, as of the end of any fiscal quarter, the ratio of total debt to total capitalization (determined on a consolidated basis) to be greater than 65 percent, as computed in accordance with the terms of the Credit Agreement. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MDU RESOURCES GROUP, INC. Date December13, 2007 By/s/ Doran N. Schwartz Doran N. Schwartz Vice President and Chief Accounting Officer
